


110 HR 5946 IH: Election Day Registration

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5946
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mr. Ellison (for
			 himself, Ms. McCollum of Minnesota,
			 Mr. Walz of Minnesota,
			 Mr. Oberstar,
			 Mr. Cummings,
			 Mr. Filner,
			 Mr. Jefferson,
			 Mr. Watt, Ms. Watson, Ms.
			 Woolsey, Mr. McDermott,
			 Mr. Meek of Florida,
			 Mr. Price of North Carolina,
			 Ms. Baldwin, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require
		  States to provide for election day registration.
	
	
		1.Short titleThis Act may be cited as the
			 Election Day Registration
			 Act.
		2.Election day
			 registration
			(a)In
			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.) is amended—
				(1)by redesignating
			 sections 304 and 305 as sections 305 and 306; and
				(2)by inserting after
			 section 303 the following new section:
					
						304.Election day
				registration
							(a)In
				General
								(1)RegistrationNotwithstanding
				section 8(a)(1)(D) of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg–6), each State shall permit any eligible individual on the day of a
				Federal election—
									(A)to register to vote
				in such election at the polling place using a form that meets the requirements
				under section 9(b) of the National Voter Registration Act of 1993; and
									(B)to cast a vote in
				such election.
									(2)ExceptionThe
				requirements under paragraph (1) shall not apply to a State in which, under a
				State law in effect continuously on and after the date of the enactment of this
				section, there is no voter registration requirement for individuals in the
				State with respect to elections for Federal office.
								(b)Eligible
				individualFor purposes of this section, the term eligible
				individual means any individual who is otherwise qualified to vote in a
				Federal election in such State.
							(c)Effective
				DateEach State shall be required to comply with the requirements
				of subsection (a) for the regularly scheduled general election for Federal
				office occurring in November 2008 and for any subsequent election for Federal
				office.
							.
				(b)Conforming
			 amendments(1)Section 401 of such Act
			 (42 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and 304.
				(2)The table of
			 contents of such Act is amended—
					(A)by redesignating
			 the items relating to sections 304 and 305 as relating to sections 305 and 306;
			 and
					(B)by inserting after
			 the item relating to section 303 the following new item:
						
							
								Sec. 304. Election day
				registration.
							
							.
					
